Citation Nr: 0918846	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-07 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill-Active Duty). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from December 14, 
1989, to April 13, 1995,     and from May 31,1999 to July 16, 
1999.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York. 


FINDINGS OF FACT

1.  The Veteran's first period of active duty ended on April 
13, 1995.  Therefore, his basic delimiting period for 
receiving Chapter 30 educational benefits expired on  April 
14, 2005.   

2.  The Veteran served on active duty from May 31, 1999 to 
July 16, 1999.  The Veteran was discharged from the period of 
active duty ending on July 16, 1999 due to demobilization of 
his unit.  

3.  The Veteran received activation orders in December 2001, 
and his reporting date had been delayed until January 23, 
2002.  The Veteran was separated on January 24, 2002, and 
never had active service.   

4.  The Veteran received a hardship release from the Reserve 
effective March 11, 2002.  He was not on active duty at the 
time of the discharge.

5.  The evidence does not show, and the Veteran does not 
contend, that a physical or mental disability prevented him 
from completing an educational program prior to his basic 
statutory delimiting period.   



CONCLUSION OF LAW

The criteria for extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond April 14, 
2005, have not been met.  38 U.S.C.A. § 3031 (West 2002 &  
Supp. 2008); 38 C.F.R. §§ 21.1033(c), 21.7050, 21.7051 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations  
implementing the VCAA were codified as amended at 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In connection with the claim on appeal, the Veteran and his  
representative have been notified of the reasons for the 
denial of the claim, and have been afforded the opportunity  
to present evidence and argument with respect to the claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the Veteran.  As will be 
explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See 
also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002)  
(the provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter). 

II.  Analysis

The Veteran served on active duty from December 14, 1989, to 
April 13, 1995, and from May 31, 1999 to July 16, 1999.  His 
delimiting date for the use of Chapter 30 benefits was 
established as April 14, 2005.  The Veteran seeks an 
extension of this delimiting date.

The provisions of Chapter 30, Title 38 of the United States 
Code (Montgomery GI Bill), allow for educational assistance 
for members of the Armed Forces after their separation from 
military service.  Generally, Veterans are provided a 10-year  
period of eligibility during which they are entitlement to 
use Chapter 30 educational assistance benefits.  38 U.S.C.A. 
§ 3031(a) (West 2002 & Supp. 2008); 38 C.F.R. § 21.7050(a) 
(2008).  The 10-year period begins on the later of: (1) the  
date of the Veteran's last discharge from active duty of 90 
days or more; (2) the date of the Veteran's last discharge 
from a shorter period of active duty if the discharge is (a)  
for a service-connected disability, (b) for a medical  
condition which preexisted such service and which VA 
determines is not service-connected, (c) for a hardship, or 
(d) was involuntary, for the convenience of the government 
after October 1, 1987, as a result of a reduction in force, 
as determined by the Secretary of the military department 
concerned; or (3) the date on which the Veteran meets the  
requirement for four years service in the Selected Reserve. 
Id.   

The Veteran is seeking to extend his delimiting date based 
upon his second period of active duty from May 31, 1999 to 
July 16, 1999.  He contends that, even though this period of 
service was less than 90 days, he is entitled to an extension 
of his delimiting date on the basis of subsequently receiving 
activation orders for active service in December 2001, which 
was delayed until January 23, 2002, and from which he was 
separated on January 24, 2002.  He further asserts that his 
discharge from the Air Force Reserve due to hardship 
effective March 2002 need not coincide with his last period 
of active service in July 16, 1999, and qualifies as an 
exception under 38 C.F.R. § 21.7050, such that the 10-year 
delimiting period should begin on the date of his discharge 
on July 16, 1999. 

After reviewing all the evidence, the Board finds that the 
Veteran cannot prevail on his claim.  The Veteran's DD214s 
show that he had an initial period of service from December 
14, 1989 to April 13, 1995, which is the period upon which 
his delimiting date was originally determined.  The Veteran 
had a second period of service for less than 90 days from May 
31, 1999, to July 16, 1999 (1 month and 16 days).  Since the 
Veteran did not have active service for a period of 90 days 
or more in 1999, his claim is denied unless he can show that 
he was discharged for one of the reasons set forth in 38 
C.F.R. § 21.7050(a)(ii).  In this regard, the Veteran's DD214 
shows that the Veteran was released from active duty on July 
16, 1999, due to demobilization of his unit, and not for 
hardship.  Since there is no evidence showing that the 
Veteran's period of active military service from May 31, 1999 
to July 16, 1999, resulted in a hardship discharge, the 
Veteran's claim must be denied.  

Although the Veteran did receive a release due to hardship 
from the Reserve effective March 11, 2002, this was not 
related to his release from active service in July 1999, and 
therefore, can not be the basis for consideration of an 
extension of his ten period of eligibility.  Furthermore, the 
Veteran never served a day of active service in relation to 
activation orders in December 2001.  In this regard, he was 
granted a delay in reporting to January 23, 2002 and was then 
separated on January 24, 2002. Without having served on 
active duty, there is no period of active duty service to be 
considered for an extension of the Veteran's chapter 30 
ending date.  Lastly, the Board again points out that the 
Veteran's hardship discharge on March 11, 2002 was from the 
Reserves, and as such can not be used to extend his Chapter 
30 ending date because the hardship discharge was not for 
separation from a period of active duty military service.   

The Board also notes that VA law and regulations provide that 
an extended period of eligibility may be granted when it is 
determined that a Veteran was prevented from initiating or 
completing the chosen program of education within an 
otherwise acceptable eligibility period because of a physical 
or mental disability that did not arise from the Veteran's 
own misconduct; it must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  38 C.F.R. § 21.7051(a)(2).  

In this case the Veteran has not argued, and the evidence 
does not show, that he was medically incapable of initiating 
or completing training during the eligibility period;  
accordingly, an extension under the provisions of 38 C.F.R. § 
21.7051(a)(2) is not warranted.  

Under these circumstances, the Board finds that the clearly-
established legal criteria for an extension of the Chapter 30 
delimiting period are not met.  The Board is required to 
apply the law and regulations as adopted.  38 U.S.C.A. 
§ 7104.  Since the Veteran does not fall within any of the 
clearly- defined exceptions to the ten-year delimiting 
period, the claim must be denied as a matter of law.  Sabonis 
v. Brown, 6  Vet. App. 426, 530 (1994). 


ORDER

Entitlement to an extension of eligibility for receiving 
educational assistance benefits under the provisions of  
Chapter 30, Title 38, United States Code (Montgomery GI  
Bill), beyond the delimiting date of April 14, 2005, is 
denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


